Title: To James Madison from Maurice Lisle, 18 October 1807
From: Lisle, Maurice
To: Madison, James



Sir
Tortola Octor. 18th: 1807.

All the Cruizers except the Galatea Capt. Sears on this station who disapproved of the Conduct of the others still continue their depredations but their Agent has restored all Property, which appeared on the examination to be belong to the Citizens of the United States of America, and no other American Vessels have been sent in since my last.  by the latest Intelligence from England there is every reason to conclude that Great Britain does not intend to extend Hostilities to the Settlements of His Danish Majesty in the West Indies, or their trade.  The Captors are this moment without any Orders or Instructions to countenance their proceedings and by a late arrival from Barbados we learn that the Ships of War to Windward do not molest Danish Vessels.
I have received information that there are on board His Majesty’s Brig Hart Capt. Coombe ten American Seamen who have their protections with them, and I am promised their Names, and as soon as the Hart arrives here I will do my utmost to obtain their release   of my success I shall make you acquainted  I hear of no important Military occurrences which may take place in the W Indies or any Commercial interesting to the United States
I shall be happy in having the earliest Opportunity of laying the Treaty before the Court here, in order as soon as possible to put a check upon their Proceedings.  I have the Honor to be with respect your most faithfull and ob Servt.

Maur. Lisle

